Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Braunstein (US 9295140 B2) teaches intelligent parallel view illumination pix-cell, and a system of pix-cells comprising configurable: illumination devices, controller, sensors, interfaces, mounting. Illumination configurations include: LED's, single color, multi-color, and generating light directed parallel to viewing surface. Hsieh et al. (US 7824073 B2) teaches light source module includes light source units and links interconnecting the light source units. Each light source unit includes a substrate defining openings with a connector arranged in each opening. Each connector includes a first terminal and a second terminal. Lu et al. (US 9140436 B2) teaches a configurable ceiling lighting system for a grid ceiling comprising at least one and preferably a plurality of driver panels having a bottom and a defined perimeter sized to allow the driver panel to be set into and retained within the grid openings of a ceiling grid. the prior arts of Braunstein, Hsieh et al., and Lu et al., either individually or in combinations fail to disclose or suggest individually control each of the coupled lighting components in accordance with the plurality of lighting activation instructions to cause a geometric visualization effect to be co-operatively displayed across one or more coupled lighting components of the plurality of coupled lighting components, as required by claims 1, 13 and 23.
Claims 1-23 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/VIBOL TAN/Primary Examiner, Art Unit 2844